DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9, 12-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2017/0131429) in view of Jamison (US 2016/0245048).
With respect to claim 1: Schneider discloses a method comprising: 
drilling a wellbore penetrating a subterranean formation while circulating a drilling fluid (¶ [0018]; Fig. 1); 
with a sensor (180, 182, 184, 186), detecting an actual density of cuttings (133) in the drilling fluid (131b) and within a region of a flow pipe (135), the cuttings being formed by the drilling (¶ [0018-19, 0021]); 
comparing the actual density of cuttings to a predicted density of cuttings (¶ [0021-22]); and 
changing at least one operational parameter of the drilling based on the difference between the actual and predicted cutting density (¶ [0021-22]). Schneider does not explicitly disclose calculating a modelled density of the cuttings in the region based on an initial model, wherein the initial model is based on a comparison of an equivalent circulating density profile to a fracture gradient of the subterranean formation; 

changing at least one operational parameter of the drilling based on the adjusted model.
Jamison teaches calculating a modelled density of the cuttings in a region based on an initial model (¶ [0028-29]), wherein the initial model is based on a comparison of an equivalent circulating density profile to a fracture gradient of the subterranean formation (¶ [0028-30]); 
generating an adjusted model based on the initial model and on a comparison of the actual density of the cuttings to the modelled density of the cuttings (¶ [0028-30]); and 
changing at least one operational parameter of the drilling based on the adjusted model (¶ [0028-30]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the steps of Jamison with the invention of Schneider since doing so would aid in maintaining operations below the fracture gradient to prevent unwanted fractures (Jamison ¶ [0018]).
With respect to claim 2: Schneider from the combination of Schneider and Jamison further teaches the adjusted model is based on a comparison of a time when the actual density of the cuttings is measured at a value to a time when the modelled density of the cuttings are expected to be measured at the value (¶ [0021-22]).
With respect to claim 5: Schneider from the combination of Schneider and Jamison further teaches it is desirable to know the mass of the drill cuttings (¶ [0006]). The combination of Schneider and Jamison teaches all aspects of the claimed invention except for calculating a cuttings mass as an integral of a change of the density of the cuttings. Examiner takes official notice that it is old and well known in the art that mass is the integral of a change in density since density is mass divided by volume. It would be obvious to one having ordinary skill in the art at the time of filing to combine the integral step known in the art with the invention of Schneider and Jamison since doing so will allow the mass of the cuttings to be determined without the need for a scale as taught by Schneider (¶ [0006]).
With respect to claim 7: Schneider from the combination of Schneider and Jamison further teaches with the sensor, detecting a characteristic of a gas bubble moving through the region (¶ [0023]; the influx of gas will be a bubble); and transmitting an indication of the characteristic to a surface of the subterranean formation (¶ [0023]; Fig. 1).
With respect to claim 9: Schneider discloses a drilling assembly comprising: 
a flow pipe (formed to flow fluid from 135 to 138) for directing a drilling fluid (131b; ¶ [0018]); 
a sensor (180) coupled to the flow pipe and configured to detect an actual density of cuttings in the drilling fluid and within a region of a flow pipe (¶ [0018-19, 0021]); and 
a processor (140) programmed to perform the limitations of claim 1 (see rejection of claim 1 above).
With respect to claim 12: Jamison from the combination of Schneider and Jamison further teaches the sensor comprises a fiber optic device, a metallic wire, a strain gauge, or an electric hammer (¶ [0041-42]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the fiber optic device of Jamison with the invention of Schneider and Jamison since doing so will allow data to be transmitted to the surface or another location (Jamison ¶ [0042]).
With respect to claim 13: Schneider from the combination of Schneider and Jamison further teaches an additional sensor (182) coupled to the flow pipe at an additional region (¶ [0019]); and an orifice plate (185) between the sensor and the additional sensor (¶ [0019]; Fig. 1). The combination of Schneider and Jamison does not explicitly teach the orifice plate having an inner cross-sectional dimension that is smaller than an inner cross-sectional dimension of the region and an inner cross-sectional dimension of the additional region. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the inner cross-sectional dimension of the orifice plate limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 14: All aspects of the claimed invention are taught as discussed in the rejections of claims 1 and 9 above.
With respect to claim 15: All aspects of the claimed invention are taught as discussed in the rejection of claim 2 above.
With respect to claim 18: All aspects of the claimed invention are taught as discussed in the rejection of claim 5 above.
With respect to claim 20: All aspects of the claimed invention are taught as discussed in the rejection of claim 7 above.

Claims 3-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schneider and Jamison as applied to claims 1, 9 and 14 above, and further in view of Gao (US 2013/0180330).
	With respect to claim 3: The combination of Schneider and Jamison teaches all aspects of the claimed invention except for detecting the actual density of the cuttings comprises: calculating a resonance frequency of the flow pipe while the cuttings and the drill fluid are within the region; measuring a temperature of the flow pipe; and calculating the actual density of the cuttings based on the resonance frequency and the temperature.
Gao teaches detecting the actual density of the cuttings comprises: calculating a resonance frequency of the flow pipe while the cuttings and the drill fluid are within the region (¶ [0021]); measuring a temperature of the flow pipe (¶ [0025]); and calculating the actual density of the cuttings based on the resonance frequency and the temperature (¶ [0021-25]). It would be obvious to one 
With respect to claim 4: The combination of Schneider and Jamison teaches all aspects of the claimed invention except for the generating the adjusted model comprises calculating a tuning factor of the adjusted model by comparing an actual time lag of the cuttings arriving at the region to a modelled time lag of the cuttings arriving at the region. Gao teaches generating the adjusted model comprises calculating a tuning factor of the adjusted model by comparing an actual time lag of the cuttings arriving at the region to a modelled time lag of the cuttings arriving at the region (¶ [0023]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the densitometer and related steps of Gao for that of Schneider and Jamison since doing so would perform the same predictable result of determining a fluid density in a wellbore operation flow tube (Gao ¶ [0021]).
With respect to claim 10: The combination of Schneider and Jamison teaches all aspects of the claimed invention except for the sensor is further configured to apply vibrational energy to the flow pipe and detect a resonance frequency of the flow pipe. Gao teaches sensor is further configured to apply vibrational energy to the flow pipe and detect a resonance frequency of the flow pipe (¶ [0021-25]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the sensor of Gao for that of Schneider and Jamison since doing so would perform the same predictable result of determining a fluid density in a wellbore operation flow tube (Gao ¶ [0021]).
With respect to claim 11: The combination of Schneider and Jamison teaches all aspects of the claimed invention except for the sensor is further configured to measure a temperature of the flow pipe. Gao teaches the sensor is further configured to measure a temperature of the flow pipe (¶ [0021-25]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the sensor of 
With respect to claim 16: All aspects of the claimed invention are taught as discussed in the rejection of claim 3 above.
With respect to claim 17: All aspects of the claimed invention are taught as discussed in the rejection of claim 4 above.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schneider and Jamison as applied to claims 1 and 14 above, and further in view of Field (US 2011/0255994).
With respect to claim 6: The combination of Schneider and Jamison teaches all aspects of the claimed invention except for adjusting the adjusted model based on a comparison of a running average of values for the actual density of the cuttings to the modelled density of the cuttings. Field teaches it is known in the art to compare a running average to a predetermined value (¶ [0035, 0170]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the running average calculation of Field with the invention of Schneider and Field since doing so would provide more accurate values since highs and lows in the cutter density would be smoothed out as a function of using the average.
With respect to claim 19: All aspects of the claimed invention are taught as discussed in the rejection of claim 6 above.

Allowable Subject Matter
s 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.